 Case 1:19-cv-01301-RLM Document 26 Filed 06/21/19 Page 1 of 1 PageID #: 100




       M OLOD S PITZ & D eSANTIS, P . C .
                                      A T T ORNE YS A T L AW
                              1 4 3 0 B R O ADW AY, 2 1 S T F LO OR
                                      NEW Y O RK , N Y 1 0 0 1 8
                      P HO NE ( 2 1 2 ) 8 6 9 -3 2 0 0 F AX (2 1 2 ) 8 6 9 -4 2 4 2
                                        asmall@molodspitz.com
                                         www.molodspitz.com
                                                                                           NEW JERSEY OFFICE*
                                                                                 35 JOURNAL SQUARE, SUITE 1005
                                                                                         JERSEY CITY, NJ 07306
                                                                                                (201) 795-5400

                                                                                      *REPLY TO NEW YORK OFFICE
                                            June 21, 2019

Via ECF
Hon. Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:     Wickham v. Philadelphia Indemnity Insurance Company
                              Case No. 1:19-cv-01301 (RLM)
                              Our File Number: PHIC-889

Dear Judge Mann:

       Our office represents the Defendant, Philadelphia Indemnity Insurance Company
(“Philadelphia”), in the above-referenced action.

        Pursuant to Your Honor’s pre-motion conference Order dated June 13, 2019, please be
advised that, regarding Plaintiff’s Amended Complaint, the Defendant Philadelphia will move
for an Order seeking Judgment on the Pleadings.

       In accordance with the Court’s briefing schedule, the Defendant’s Motion will be filed by
July 12, 2019. Thank your for your kind attention to this matter.

                                                Respectfully,

                                                MOLOD, SPITZ & DeSANTIS, P.C.



                                                By: _______________________
                                                      Andrew Small, Esq.
cc:    Thomas Miller, Esq.
       Atty. for Plaintiff


                                  MOLOD SPITZ & DeSANTIS, P.C.
